Status of Claims

Amendment filed 03/01/2021 is acknowledged. Claims 65 is added. Claims 1,4-7,14,15 are canceled.  Claims 21,53-65 are pending. 


101 NON- Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21,53-65 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
Prong One (2A-1) :  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are  types of mental process (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53).  
        Prong Two (2A-2):  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance);
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
Step 1

With regard to (1), the instant claims recite a method (claim 59, and claims dependent thereupon), and a non-transitory computer-readable medium (claim 58), and thus said claims are properly drawn to one of the four statutory categories of invention.  



Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” 

Step drawn to a mental process recited in the claims include calculating scores - immunohistochemistry and heterogeneity scores, combination scores. 
Further, for claims 57, 65, the steps of providing treatment recommendations (claim 57) , or identifying an appropriate therapy (claim 65) are drawn to decision-making making steps of  forming judgement or an opinion. 

 Mathematical concepts recited in the claims include calculating immunohistochemistry and heterogeneity scores and a combination score. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.


 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception


In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

Obtaining tissue samples stained for presence of biomarkers and obtaining image data therefrom is a pre-solution activity directed to aspects of the information being analyzed. Likewise, displaying a combination score on a display screen is an insignificant or post-solution activity.

With regard to claim 61 addressing administering treatment “if the displayed indication of the breast cancer recurrence prognosis is indicative if the breast cancer is particular treatment for a disease.
  Further, the breadth of the claims encompass situations wherein the treatment is not administered at all, i.e., if the calculated combination score is not indicative of cancer recurrence, and does not suggest administering any treatment. The breadth of the claims encompass situations wherein the treatment is not administered at all, i.e., subject’s intestinal barrier function is not characterized as “non-healthy”.  

Claim 58 addresses a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.



Step 2B

Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

The claims address using obtaining samples stained for presence of multiple biomarkers, obtaining image therefrom, and performing automated image analysis 
Further, visually displaying results is a widely accepted in the art to present data, a well-understood, routine and conventional activity previously known to the industry, specified at a high level of generality to the judicial exception, and requiring no more than a generic computer device to perform generic computational functions that are well understood, routine and conventional activities previously known to the industry.

 Response to arguments

Applicant argues that the claims are not directed to mathematical concepts, but rather directed to an improved method of predicting breast cancer recurrence in a 
With regard to step 2B of the analysis, applicant argues that the additional elements of generating and combining scores were not considered. In response, the objective of step 2B is, having identified limitations drawn to judicial exception in Step 2A of the analysis, to identify whether there are “additional elements”, i.e., additional elements recited in the claim beyond the judicial exception.
Applicant further argues that “combining these two combination scores into yet another combination score is unconventional”.  In response, combining the scores is the step drawn to a mental step; the analysis whether the steps are conventional or not relates to the steps which are not.

Applicant reiterates arguments that the steps of generating immunohistochemistry and heterogeneity combination scores, or a breast cancer recurrence prognosis score are not well-known, understood, routine, and conventional, that the claimed invention recites claim elements that define a non-conventional arrangement, that the selected combination of elements is unconventional.  In 

Conclusion.
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb